14-3359-cv
     Neroni v. Hinman, Howard & Kattell, LLP

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 25th day of June, two thousand fifteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                GUIDO CALABRESI,
 8                GERARD E. LYNCH,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       FREDERICK J. NERONI,
13                Plaintiff-Appellant,
14
15                    -v.-                                               14-3359-cv
16
17       HINMAN, HOWARD & KATTELL, LLP, LEVENE,
18       GOULDIN & THOMPSON, LLP, MARGARET
19       FOWLER,
20                Defendants-Appellees.*
21       - - - - - - - - - - - - - - - - - - - -X
22



                *
                The Clerk of Court is respectfully directed to amend
         the official caption in this case to conform with the
         caption above.
                                                  1
 1   FOR APPELLANT:             Frederick J. Neroni, pro se,
 2                              Delhi, New York.
 3
 4   FOR APPELLEES:             James S. Gleason, Hinman, Howard
 5                              & Kattell, LLP, Binghamton, New
 6                              York.
 7
 8                              Robert A. Barrer, Barclay Damon,
 9                              LLP, Syracuse, New York.
10
11        Appeal from an order of the United States District
12   Court for the Northern District of New York (Sharpe, J.).
13
14        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
15   AND DECREED that the order of the district court be
16   AFFIRMED.
17
18        Frederick J. Neroni appeals from the order of the
19   United States District Court for the Northern District of
20   New York (Sharpe, J.), granting defendants’ motions for
21   attorneys’ fees and costs. We assume the parties’
22   familiarity with the underlying facts, the procedural
23   history, and the issues presented for review.
24
25        “[W]e review a trial court’s decision whether to award
26   attorneys’ fees to a prevailing party, and in what amount,
27   under an abuse of discretion standard.” Haley v. Pataki,
28   106 F.3d 478, 481 (2d Cir. 1997) (internal quotation marks
29   omitted). Upon review of the record, we discern no abuse of
30   discretion and affirm the district court’s order for
31   substantially the reasons set forth in its thorough and
32   well-reasoned opinion.
33
34        For the foregoing reasons, and finding no merit in
35   Neroni’s other arguments, we hereby AFFIRM the order of the
36   district court.
37
38                              FOR THE COURT:
39                              CATHERINE O’HAGAN WOLFE, CLERK
40




                                  2